DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it is unclear if the computer program is required. The claim as written appears to be conditional and only is required if there is a computer.  The Examiner requests that the applicant please clarify.  
Claim 9 is indefinite because it is unclear if the computer program is required. The claim as written appears to be conditional and only is required if there is a computer.  The Examiner requests that the applicant please clarify.  
Claim 10 is indefinite because it is unclear if the computer program is required. The claim as written appears to be conditional and only is required if there is a computer.  The Examiner requests that the applicant please clarify.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Strahm (2007/01520222).
Regarding claim 1, Strahm discloses a method of friction welding a first workpiece 50 to a second workpiece 46, the method comprising the steps of: (a) providing the first workpiece with a first faying surface, and the second workpiece with a second faying surface, the first faying surface having a first faying length (length of welding workpiece in the direction of the friction welding (figure 9), and the second faying surface (length in the welding direction, figure 9) having a second faying length, the second faying length being greater than the first faying length (since the first workpiece 50 is inside the second and the first workpiece moves linear to friction weld the first workpiece to the second, the second faying surface would be larger); (b) positioning the first workpiece adjacent the second workpiece with the first faying surface being in engagement with the second faying surface (figure 9); (c) reciprocating 
Regarding claim 2, Strahm discloses-3-New U.S. Patent Application (a)' providing at least one of the first faying surface 20 and the second faying surface, with an inclined flank surface (curved down toward the edge of the workpiece of the first workpiece) along at least one of the two opposing lateral edges to the respective one of the first faying surface and the second faying surface (paragraph 0029).  
Regarding claim 6, Strahm discloses that the first workpiece is a blade of a bladed disk, and the second workpiece is a hub of the bladed disk (paragraphs 047-0048).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strahm (2007/0152022) as applied to claim 1 above.
Regarding claim 3, Strahm does not specifically disclose that the second faying length being between three and eight times the first faying length.  However, to one skilled in the art at the time of the invention to determine the ideal length of the second surface to allow the first faying surface enough length to oscillate back and forth in order to create a strong joint.  Having the length be three to eight times the first faying surface would allow for the first faying surface to oscillate to create the joint.  

Claims 4-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strahm (2007/0152022) as applied to claim 1 above and further in view of Mast et al. (2019/0022789).
Regarding claims 4-5, Strahm discloses that the two workpieces can be dissimilar titanium materials (paragraph 0046).  Strahm does not disclose that the first workpiece is formed from a first material, and the second workpiece is formed from a second material, the first material having a first strength parameter, and the second material having a second strength parameter, the first strength parameter being greater than the second strength parameter.  However, Mast discloses friction welding a blade and a disk together wherein the first workpiece is Ti-6-4 (hardness around 41 HRC) and the second workpiece is Ti-17 (hardness around 39 HRC) (claims 12-14).  To one skilled in the art at the time of the invention it would have been obvious to use known 
Regarding claim 7, Strahm discloses that the workpieces can be blades and a hub of a rotor.  Strahm also discloses that the workpieces can be used in vehicles or aircraft (paragraph 0047-0048).  Strahm does not specifically disclose that the first workpiece is a vane of a gas turbine engine, or a propeller, and the second workpiece is a hub of the gas turbine engine, or the propeller.  However, Mast discloses friction welding a titanium blade and a titanium rotor of a gas turbine engine (paragraph 0002, claims 12-14). To one skilled in the art at the time of the invention it would have been obvious to use the blade and rotor for the desired application necessary, such as a gas turbine engine.  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strahm (2007/0152022) as applied to claim 1 above and further in view of Alessi et al. (7,624,907).
Regarding claims 8-10, Strahm does not disclose any type of program or computer used for the method.  However, Alessia discloses a linear friction welding method that includes a computer with a memory for storing instructions and data an operating system wherein the application programs may execute (column 4 line 34- column5 line 14).  Alessia discloses inputting parameters into the system for friction welding.  To one skilled in the art at the time of the invention it would have been obvious to use a computer with a program for friction welding as this is a known method for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN B SAAD/Primary Examiner, Art Unit 1735